El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por resolución de 15 de abril de 1919 la Corte Municipal de Caguas aprobó información posesoria de una finca rústica de 7 cuerdas radicada en el barrio de Cagüitas, de Aguas Buenas, que había promovido Joaquín Colón, y ordenó su inscripción en el registro de la propiedad.
Presentado el expediente posesorio al Registrador de la Propiedad de Caguas para que se llevara a efecto la ins-cripción ordenada, el registrador, según nota de 25 de abril citado, la denegó por las razones siguientes:
' “Porque en este caso no se ha cumplido con lo que dispone la regla 4ª. del artículo 391 de la Ley Hipotecaria, toda vez que de las certificaciones obrantes en dicho documento se infiere que pagan la contribución a título de dueños y por fincas de mayor cabida que la que es objeto del expediente, personas distintas del promovente y de la que éste hubo el inmueble, adoleciendo, por tanto, el documento de una falta que impide su inscripción, y porque en el referido expe-diente resultan alteradas las fechas de las declaraciones de los tes-tigos y' raspada la de la resolución final, sin que hayan sido salvadas tales enmiendas y raspadura en forma legal por el secretario de la corte municipal * *
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto.
En el escrito inicial del expediente que lleva fecha 23 de noviembre de 1917, expresó Joaquín Colón que había adqui-rido la finca de 7 cuerdas que describe por título de compra-venta de los esposos Patricio del Valle Vázquez y Francisca González Flores en 10 de noviembre de dicho año, habiendo adquirido Patricio del Valle Vázquez 6 cuerdas de dicha finca por compra a Joaquín Cotto én 19 de agosto de 1916 y la otra cuerda por compra a Marcelina Vázquez Bruno en 15 de febrero de 1917.
*565A su solicitud acompañó.el peticionario dos certificaciones del Tesorero de Puerto Eico, una de ellas expresiva de que en el reparto de contribuciones sobre la propiedad corres-pondiente al municipio de Aguas Buenas, año económico 1917-18, aparece como contribuyente Marcelina Vázquez Bruno por una propiedad radicada en el barrio Cagüitas de dicho municipio, consistente en una finca rústica de 14 cuer-das de terreno y una casa; y la otra certificación muestra que en el propio reparto de contribuciones y también en el año económico de 1917-18 aparece como contribuyente Joa-quín Cotto Rodríguez por-una finca rústica de 6 cuerdas de terreno y un bohío radicados igualmente en el mencionado barrio Cagüitas.
Las anteriores certificaciones no muestran que el recu-rrente Joaquín Colón pagara contribución por la finca rús-tica de 7 cuerdas a que se refiere el expediente. Pero es que Colón adquirió dicha finca de los esposos Patricio del Valle Vázquez y Francisca González Flores en 10 de noviem-bre de 1917, o sea 13 días antes de la promoción del expe-diente y, por tanto, le era aplicable el apartado 2°. de la regla 4ª. del artículo 391 de la Ley Hipotecaria, cuyo apartado or-dena que “si no se hubiere pagado ningún trimestre de con-tribución por ser su adquisición reciente, se dará conocimiento del expediente a la persona de quien proceda el inmueble o a sus herederos, a fin de que manifiesten si tienen algo que oponer a su inscripción.” Ese conocimiento se dió no sólo a los consortes Patricio del Valle Vázquez y Francisca Gon-zález Flores sino también a los causantes de éstos, Marce-lina Vázquez Bruno y Joaquín Cotto Rodríguez, pues todos ellos, fueron citados para la instrucción del expediente. El precepto legal transcrito quedó .superabundantemente cum-plido.
T tampoco necesitaba Colón expresar en el escrito inicial del expediente las personas de quienes hubieron la finca sus inmediatos causantes Patricio del Valle Vázquez y Fran*566cisca González Flores, pues la regia 1ª. del artículo citado en su No. 3 sólo exije que el interesado promovente de la información exprese el nombre y apellido de la persona de quien se haya adquirido el inmueble y no de otras personas. Las certificaciones producidas holgaban en el expediente.
El segundo defecto apuntado por el registrador no im-pide la inscripción, pues las alteraciones en las fechas de las declaraciones de los testigos y la raspadura de la resolución final, aunque no hayan sido salvadas, no vician por sí solas de nulidad dichas actuaciones, ya que no hay la más ligera indicación de que al hacerlas se haya procedido con inten-ción maliciosa o a espaldas de la autoridad judicial. Aun más, por lo que toca a la raspadura del mes de la fecha de la resolución final, 15 de abril de 1919, es de notar que en esa misma fecha y por nota manuscrita canceló el secretario el sello de $3 adherido a la misma en pago de los derechos arancelarios.
Es de revocarse la nota recurrida.

Revocada, la nota, recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.